Judgment reversed on the law and the facts, with costs, and judgment rendered in plaintiff’s favor for the sum of $11,657.75, with interest from November 22, 1929, being the difference between the contract price and the market value of the stock on November 22, 1929, when the stock was tendered by appellant to the respondents, with costs. Appeal from order dismissed. In our opinion, there was an offer by Manesse & Co. to purchase the stock in question from the appellant, which was accepted by the appellant by a parol agreement and by his tender of the stock when the same was issued and while the respondents’ offer to purchase the stock was outstanding. The undisputed testimony is that plaintiff refused to sell to Civic & Co., Inc., because of its lack of financial responsibility and that the credit was given by plaintiff, at the request of Civic & Co., Inc., to the respondents Manesse & Co., and that they agreed to purchase the stock and pay plaintiff therefor. The uncontradicted evidence is that it is the rule that a tender of 600 shares of an order for 650 is a sufficient tender. Lazansky, P. J., Carswell, Scudder and Tompkins, JJ., concur; Hagarty, J., dissents and votes for affirmance.